Barnard, P. J.
No new principles are involved different from those presented by the cases of People v. Bleckwenn, 7 N. Y. Supp. 914, and Francklyn v. Long Island City, 32 Hun, 451, lately decided by this court. In these cases the tax was void for an omission of the assessors. The tax-roll was made out in due form, and under the statute notice, but the assessors did not annex, in one of the cases, a statute certificate. The legislature reimposed the tax by direct act. In the other case the defect was similar in principle. It was held on appeal to this court that the legislature had the power to levy, confirm, and ratify the tax, and that this power included the interest as well as the amount of the tax originally. The defect in the first case consists in the fact that the assessor left off the roll, purposely, real and personal property. The lands in the complaint were only charged with their proportionate share of the amounts directed to be raised on the city. It is very doubtful whether under these averments the whole levy would be void. If it was a void tax the legislature could validate it. Ensign v. Barse, 107 N. Y. 329, 14 N. E. Rep. 400, and 15 N. E. Rep. 401. The legislature had power to re-levy the same, and apportion the tax. Spencer v. Merchant, 100 N. Y. 585, 3 N. E. Rep. 682. It is not therefore necessary to determine the question whether the plaintiff’s cause of action is barred by the short statute of limitation, created by chapter 383, § 11, Laws 1882, and chapter 656, § 10, Laws 1886. The judgment should be reversed, and a new trial granted, costs to abide event. All concur.